DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Acknowledgements

This communication is in response to interview held on Oct 4, 2021.
Claims 1-16 are allowed.
Claims 17-25 have been canceled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Friedman on Oct 4, 2021.
The application has been amended as follows: 

1. (Currently amended) A method for licensing computing resources to customers, said method comprising:
receiving, by a processor, a resource request associated with a license file storing data relating to an existing license for obtaining computing resources from a license management system , wherein the resource request is a request to provision computing resources obtainable through the license to the customers associated with the license file, wherein the license file comprises an amount of available point-based currency that is exchangeable for the computing resources obtainable through the license, types of resources obtainable through the license, maximum amounts of the resources obtainable through the license, an expiration date describing how long the license file is valid for accessing the computing resources, and Internet Protocol (IP) and/or Media Access Control (MAC) addresses of computing systems and client devices capable of accessing the computing resources;
validating, by the processor, the license file;
verifying, by the processor, that the resource request follows a basic policy of the license file and the amount of available point-based currency of the license file is greater than or equal to an amount of point-based currency sufficient for exchanging the computing resources requested by the resource request;
transforming, by the processor, the amount of available point-based currency into an amount of consumed point-based currency in exchange for each requested resource as a function of a transformation rule in the license file; 
provisioning, by the processor, the computing resources to the customers associated with the license file; [[and]]
updating, by the processor, the amount of available point-based currency in real-time as a function of said transforming; and
automatically detecting, by the processor, (i) an increase in a number of 

2. (Previously presented) The method of claim 1, said method further comprising:
receiving, by the processor, a request to generate a new license file; 
transmitting, by the processor, the request to generate the new license file to a license generator; and
generating, the new license file comprising the transformation rule and the amount of available point-based currency as a function of a basic policy selected by a user.

3. (Original) The method of claim 1, wherein the resource request is created via an auto-detector detecting a change in a computing environment necessitating additional computing resources.

4. (Previously presented) The method of claim 1, said method further comprising:
receiving, by the processor, a request to de-provision computing resources;
retrieving, by the processor, a point value for the de-provisioned computing resources as a function of the transformation rules of the license file;
transforming, by the processor, the de-provisioned computing resources into the point value as a function of a depreciation rate defined by the transformation rulein the license file; and
increasing, by the processor, the amount of available point-based currency in the license file, by the point value obtained from the transformation of the de-provisioned computing resources.
5. (Previously presented) The method of claim 1, said method further comprising:
receiving, by the processor, a request to update the basic policy of the license file;
retrieving, by the processor, the basic policy and total amount of point-based currency from the license file;
verifying, by the processor, the request to update the basic policy of the license file comprises a correct input from a requesting user; and
updating, by the processor, the basic policy as a function of the request to update the basic policy of the license file, increasing or decreasing the total amount of point-based currency available to the license file.

6. (Previously presented) The method of claim 1, said method further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in a computer system, where the computer-readable program code in combination with the computer system is configured to implement said receiving, validating, verifying, transforming, provisioning and updating.

7. (Currently amended) A computer system, comprising:
a processor, a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for licensing computing resources to customers, said method comprising:
receiving, by the processor, a resource request associated with a license file storing data relating to an existing license for obtaining computing resources from a license management system , wherein the resource request is a request to provision computing resources obtainable through the license to the customers associated with the license file, wherein the license file comprises an amount of available point-based currency that is exchangeable for the computing resources obtainable through the license, types of resources obtainable through the license, maximum amounts of the resources obtainable through the license, an expiration date describing how long the license file is valid for accessing the computing resources, and Internet Protocol (IP) and/or Media Access Control (MAC) addresses of computing systems and client devices capable of accessing the computing resources;
validating, by the processor, the license file;
verifying, by the processor, that the resource request follows a basic policy of the license file and the amount of available point-based currency of the license file is greater than or equal to an amount of point-based currency sufficient for exchanging the computing resources requested by the resource request;
transforming, by the processor, the amount of available point-based currency into an amount of consumed point-based currency in exchange for each requested resource as a function of a transformation rule in the license file; 
provisioning, by the processor, the computing resources to the customers associated with the license file; [[and]]
updating, by the processor, the amount of available point-based currency in real-time as a function of said transforming; and
automatically detecting, by the processor, (i) an increase in a number of 

8. (Previously presented) The computer system of claim 7, said method further comprising:
receiving, by the processor, a request to generate a new license file; 
transmitting, by the processor, the request to generate the new license file to a license generator; and
generating, the new license file comprising the transformation rule and the amount of available point-based currency as a function of a basic policy selected by a user.

9. (Original) The computer system of claim 7, wherein the resource request is created via an auto-detector of the computer system detecting a change in a computing environment necessitating additional computing resources.

10. (Previously presented) The computer system of claim 9, said method further comprising:
receiving, by the processor, a request to de-provision computing resources;
retrieving, by the processor, a point value for the de-provisioned computing resources as a function of the transformation rules of the license file;
transforming, by the processor, the de-provisioned computing resources into the point value as a function of a depreciation rate defined by the transformation rulein the license file; and
increasing, by the processor, the amount of available point-based currency in the license file by the point value obtained from the transformation of the de-provisioned computing resources.

11. (Previously presented) The computer system of claim 9,:
receiving, by the processor, a request to update the basic policy of the license file;
retrieving, by the processor, the basic policy and total amount of point-based currency from the license file;
verifying, by the processor, the request to update the basic policy of the license file comprises a correct input from a requesting user; and
updating, by the processor, the basic policy as a function of the request to update the basic policy of the license file, increasing or decreasing the total amount of point-based currency available to the license file.

12. (Currently amended) A computer program product comprising: one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by a processor to implement a method for licensing computing resources to customers, said method  comprising:
receiving, by the processor, a resource request associated with a license file storing data relating to an existing license for obtaining computing resources from a license management system , wherein the resource request is a request to provision computing resources obtainable through the license to the customers associated with the license file, wherein the license file comprises an amount of available point-based currency that is exchangeable for the computing resources obtainable through the license, types of resources obtainable through the license, maximum amounts of the resources obtainable through the license, an expiration date describing how long the license file is valid for accessing the computing resources, and Internet Protocol (IP) and/or Media Access Control (MAC) addresses of computing systems and client devices capable of accessing the computing resources;
verifying, by the processor, that the resource request follows a basic policy of the license file and the amount of available point-based currency of the license file is greater than or equal to an amount of point-based currency sufficient for exchanging the computing resources requested by the resource request;
transforming, by the processor, the amount of available point-based currency into an amount of consumed point-based currency in exchange for each requested resource as a function of a transformation rule in the license file; 
provisioning, by the processor, the computing resources to the customers associated with the license file; [[and]]
updating, by the processor, the amount of available point-based currency in real-time as a function of said transforming; and
automatically detecting, by the processor, (i) an increase in a number of environment under the license and in response, de-provisioning, by the processor, one or more hosts in exchange for recouping a plurality of points in accordance with the transformation rule.

13. (Previously presented) The computer program product of claim 12, said method further comprising:
receiving, by the processor, a request to generate a new license file; 
transmitting, by the processor, the request to generate the new license file to a license generator; and
generating, the new license file comprising the transformation rule and the amount of available point-based currency as a function of a basic policy selected by a user.

14. (Original) The computer program product of claim 12, wherein the resource request is created via an auto-detector of the computer system detecting a change in a computing environment necessitating additional computing resources.

15. (Previously presented) The computer program product of claim 12, said method further comprising:
receiving, by the processor, a request to de-provision computing resources;
retrieving, by the processor, a point value for the de-provisioned computing resources as a function of the transformation rules of the license file;
transforming, by the processor, the de-provisioned computing resources into the point value as a function of a depreciation rate defined by the transformation rule in the license file; and
increasing, by the processor, the amount of available point-based currency in the license file, by the point value obtained from the transformation of the de-provisioned computing resources.

16. (Previously presented) The computer program product of claim 12, said method further comprising:
receiving, by the processor, a request to update the basic policy of the license file;
retrieving, by the processor, the basic policy and total amount of point-based currency from the license file;
verifying, by the processor, the request to update the basic policy of the license file comprises a correct input from a requesting user; and
updating, by the processor, the basic policy as a function of the request to update the basic policy of the license file, increasing or decreasing the total amount of point-based currency available to the license file.

17-25. (Canceled).


REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Hiranoya (US 20060271423) that fairly taught or suggested receiving, by a processor, a resource request associated with a license file storing data relating to an existing license for obtaining computing resources from a license management system, wherein the resource request is a request to provision computing resources obtainable through the license to the customers associated with the license file, wherein the license file comprises an amount of available point-based currency that is exchangeable for the computing resources obtainable through the license, types of resources obtainable through the license, maximum amounts of the resources obtainable through the license, an expiration date describing how long the license file is valid for accessing the computing resources, and Internet Protocol (IP) and/or Media Access Control (MAC) addresses of computing systems and client devices capable of accessing the computing resources; validating, by the processor, the license file; verifying, by the processor, that the resource request follows a basic policy of the license file and the amount of available point-based currency of the license file is greater than or equal to an amount of point-based currency sufficient for exchanging the computing resources requested by the resource request; S/N: 15/823,6712transforming, by the processor, the amount of available point-based currency into an amount of consumed point-based currency in exchange for each requested resource as a function of a transformation rule in the license file; provisioning, by the processor, the computing resources to the customers associated with the license file; and updating, by the processor, the amount of available point-based currency in real-time as a function of said transforming; automatically detecting, by the processor, (i) an increase in a number of virtual machines (VMs) authorized to access services of a cloud computing environment under the license and in response, obtaining, by the processor, access to additional hosts for the increased number of VMs connecting to the cloud provided services in exchange for converting, by the processor, an amount of available points authorized under the license to obtain the access to the additional hosts or (ii) a decrease in the number of VMs authorized to access the services of the cloud computing environment under the license and in response, de-provisioning, by the processor, one or more hosts in exchange for recouping a plurality of points in accordance with the transformation rule. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 7, and 12 each contain this limitation, the claims 1, 7, and 12 and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/DUAN ZHANG/Examiner, Art Unit 3685                   


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685